Case 5:20-cv-05156-PKH Document 29                Filed 07/21/21 Page 1 of 1 PageID #: 2807




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION


HOWARD BYFORD                                                                PLAINTIFF

v.                               CASE NO. 5:20-CV-5156

ANDREW M. SAUL, Commissioner,
Social Security Administration                                               DEFENDANT



                                             ORDER

       The Court has received proposed findings and recommendations (Doc. 28) from United

States Magistrate Judge Christy D. Comstock. There have been no objections. After careful

review, the Court concludes that the findings and recommendations should be, and hereby are,

approved and adopted as this Court’s findings in all respects in their entirety.

       Accordingly, the Court ORDERS that Plaintiff’s Motion for Attorney Fees (Doc. 25) be

GRANTED and finds that Plaintiff is entitled to an award under the EAJA in the total amount of

$5,727.35. This amount should be paid in addition to, and not out of, any past due benefits which

Plaintiff may be awarded in the future. Pursuant to Astrue v. Ratliff, 130 S. Ct. 2521, 2528 (2010),

the EAJA award should be made payable to Plaintiff, but may be mailed to Plaintiff’s counsel.

       IT IS SO ORDERED this July 21, 2021,



                                              /s/P. K. Holmes III
                                              P. K. HOLMES III
                                              U.S. DISTRICT JUDGE
